Name: Council Regulation (EEC) No 1585/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/31 COUNCIL REGULATION (EEC) No 1585/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the sugar prices and the standard quality of beet THE COUNCIL OF THE EUROPEAN COMMUNITIES, which is likely to maintain the balance between the prices of the principal agricultural products ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Whereas, as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight ; whereas , consequently, when the intervention price for sugar is being fixed, the differ ­ ence between the target price and the intervention price may be fixed at a relatively low level ; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector ( ¢), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 2 (3), 3 (4) and 4 (3) thereof, Whereas the basic price for beet must take account of the intervention price and of the costs of process ­ ing and delivering the beet to factories and be based on an estimated Community yield of 130 kilograms of white sugar per tonne of beet with a 16 % sugar content ;Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas the abovementioned costs may be esti ­ mated at a flat-rate amount of 22,02 ECU per 100 kilograms of white sugar ; whereas that flat-rate amount is made up of the sum of the processing margin , estimated at 20,18 ECU, and the costs of delivering the beet to factories , estimated at 3,73 ECU, less a flat-rate amount of 1,89 ECU representing factories ' receipts from the sale of molasses calculated on the basis of a yield of 38,5 kilograms per tonne of beet processed and an ex-factory price for molasses of 6,40 ECU per 100 kilograms of molasses ; Having regard to the opinion of the Economic and Social Committee (5), Whereas , when sugar prices are fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and they they reach consumers at reasonable prices ; Whereas the standard quality chosen for beet should be a quality which takes account of production characteristics in the main beet-producing areas of the Community ; Whereas, in order to attain these objectives , the target price for sugar must be fixed at a level which, taking into account in particular the resultant level of the intervention price, ensures a fair remunera ­ tion for beet and sugar cane producers while at the same time respecting consumers' interests, and Whereas Article 46 of Regulation (EEC) No 1785/81 authorizes in particular the Republic of Italy to grant adaptation aid under certain condi ­ tions to producers of sugar beet and, where the case arises, to producers of sugar ; whereas these condi ­ tions provide for inter alia a phased reduction of this aid for sugar produced in northern Italy ; where ­ as the 1982/83 marketing year was characterized by a particularly bad harvest in that region, accompa ­ nied by a serious crisis situation for Italian sugar undertakings in general ; whereas under these cir ­ cumstances it seems appropriate to suspend the reduction in aid laid down for that region of Italy without however the calculation of the reduction of (') OJ No L 177, 1.7 . 1981 , p. 4. 0 OJ No L 74, 18.3 . 1982, p. 1 . 0 OJ No C 32, 7 . 2 . 1983 , p. 8 . (4) OJ No C 96, 1 1 . 4. 1983 , p . 47 . (5 ) OJ No C 81 , 24 . 3 . 1983 , p . 6 . No L 163/32 Official Journal of the European Communities 22 . 6 . 83 such aid as from the 1984/85 marketing year being affected, Article 4 1 . The application of point (b) of the second sub ­ paragraph of Article 46 (2) of Regulation (EEC) No 1785/81 shall be suspended for the 1983/84 marketing year. For that marketing year point (a) of the second sub ­ paragraph of the said Article shall apply to sugar produced in northern Italy and concerned by the aid authorization . 2 . The suspension referred to in paragraph 1 here ­ of shall have no effect upon the application of the reduction of aid as from the 1984/85 marketing year as provided for in point (b) of the second subpara ­ graph of Article 46 (2) of Regulation (EEC) No 1785/81 . HAS ADOPTED THIS REGULATION : Article 1 1 . The target price for white sugar shall be 56,28 ECU per 100 kilograms . 2 . The intervention price for white sugar shall be 53,47 ECU per 100 kilograms for the non-deficit areas of the Community . Article 2 The basic price for beet shall be 40,89 ECU per tonne delivered at the collection centre . Article 3 Standard quality beet shall : (a) be of sound, genuine and merchantable quality ; (b) have a sugar content of 16 % at the reception point. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply for the 1983/84 sugar year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE